Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 1 of 17 PageID #: 2329




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA
                                  WESTERN DIVISION



Joseph E. Leicthnam,                                   Case No. 5:15-cv-05012-JLV

               Plaintiff,
                                                   PLAINTIFF'S RESPONSE TO
v.                                                 ZURICH'S STATEMENT OF
                                                    OBJECTIONS TO DKT. 120,
American Zurich Insurance Company,               MAGISTRATE JUDGE'S REPORT
Zurich American Insurance Company,                  AND RECOMMENDATION
And Zurich North America,                         REGARDING THE DENIAL OF
                                                 ZURICH'S MOlTON TO DISMISS
               Defendants.



                  INTRODUCTION AND STANDARD OF REVIEW

         This brief responds to Zurich objections (Doc. 126) to the Magistrate's

Report and Recommendation (Doc. 120) to deny Zurich's Motion to Dismiss

brought under Rule 12(c) and 12(h)(2)(B) (Doc. 53).

          Rule n(b) controls a district court's review of a magistrate's dispositive

recommended dispositions, providing for de-novo determination of any part of the

magistrate judge's disposition that has been properly objected to. 1

          Zurich raises three objections to the Magistrate's Report. Zurich challenges

the determinations that:


1    Fed. R. Civ. P.   neb).
                                             1
Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 2 of 17 PageID #: 2330




            (1) Plaintiff exhausted administrative remedies;

            (2) viewed in a light most favorable to plaintiff, the complaint and

                settlement agreement set forth facts suggesting that plaintiffs

                eligibility for benefits has been established; and

            (3) Zurich waived defenses of release and res judicata by failing to

                 properly raise them in its Answer.

        I. The Magistrate correctly concluded plaintiff exhausted
           Administrative remedies.

         Zurich first says the Magistrate erred by treating the 2013 worker's

compensation settlement agreement - approved by order of the Department of

Labor -- the same as a final decision by the Depaliment? But the Magistrate's

conclusion is amply supported by well-established South Dakota law.

        The South Dakota Supreme Court has repeatedly held that "[c]ompromise

agreements permitted under SDCL 62-7-5 have the same force and effect as

adjudicated awards."    3


        Zurich says these rulings don't apply here because they don't address

exhaustion of administrative remedies for purposes of bringing a bad faith action.




2   Doc. 126, p. 2.

3Sopko v. C&R Transfer Co., 1998 S.D. 8 ~9, 575 N.W.2d 225,229; Larson v. Sioux Falls
School Dist. No. 49-5, 509 N.W.2d, 703, 706 (S.D. 1993).


                                             2
Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 3 of 17 PageID #: 2331




Instead, Zurich argues, Zuke v. Presentation Sisters, Inc. controls the issue here. 4

Zurich says Zuke requires a bad faith plaintiff to first go through a hearing and

obtain a decision by the South Dakota Department of Labor confirming both

eligibility for benefits, as well as the specific dollar amount owed. 5 But Zuke

doesn't say any ofthat.

          Instead, Zuke says that the exhaustion doctrine "precludes a state court from

exerting jurisdiction over a claim that has not yet reached the final stages of the

administrative process.,,6 The plaintiff in Zuke filed a bad faith claim without first

bringing any claim before the Department of Labor. Unlike this case, no

settlement occurred, nor did the insurer stipulate to its own liability for benefits.

No departmental approval of a stipulated agreement took place.? On these facts, the

Supreme Court held:

               This Court is convinced that Zuke should have presented her
               claim to the Department of Labor before proceeding to court
               with a bad faith cause of action. Before a trial court may grant
               relief for a bad faith denial of worker's compensation benefits,
               it must decide whether the plaintiff is entitled to benefits. This




4   Zuke v. Presentation Sisters, Inc., 1999 S.D. 31,589 N.W.2d 925 (S.D. 1999).

5 Doc. 126, p. 4. Zurich cites no authority for its claim that the dollar amount must also be
decided, and plaintiff hasn't found any either.

6   Zuke, at 929. ~17.

?   Id.


                                               3
Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 4 of 17 PageID #: 2332




               threshold issue must be decided within the worker's
               compensation forum. 8

         Zurich claims the words "must be decided' means it must be decided by the

Department ofLabor. But again, Zuke doesn't say that. It merely says the issue

must be decided within the worker's compensation forum.

         When a claimant initiates an action for benefits before the department, and

the action is resolved by the insurer stipulating to pay benefits, followed by the

Department's order approving the agreement, the issue has thus been decided

within the worker's compensation forum. Ifthe Supreme Court in Zuke meant to

limit exhaustion solely on a decision by the department, it could easily have said

so. It didn't.

         Moreover, the Court has repeatedly held that an approved worker's

compensation settlement agreement constitutes a "final order" of the department. 9

With a final order, exhaustion is complete.



8   Id. at 930 'Il22. (emphasis added).

9 Chittendon v. Jarvis, 66 SD 5, 297 N.W. 787, 790 (SD 1941)(parties' worker's
compensation settlement agreement equivalent to a final award); Sopko v. C & R Transfer
Co., Inc., 1998 SD 8 'Il17, 575 NW2d 225, 1998 SD 8, *9 ("workers' compensation awards
whether by agreement or adjudication are fmal unless the Department reserves
jurisdiction"); Continental Western Insurance Company v. South Dakota Subsequent Injury
Fund, HF No. 137,2007108 (SD Dept Labor, 2008)(Depaliment's approval of Settlement and
Release regarding the workers' compensation claim is a "final decision" by the Depaliment);
Barber v. MWP Construction, Inc. and Acuity Mutual Ins. Co. HF No. 16,2010111 (SD
Dept. Of Labor 20l5)("settlement agreement has the same effect as a prior Department
decision and determination").


                                             4
Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 5 of 17 PageID #: 2333




        Finally, once settlement is reached, there is nothing left to exhaust. A

claimant has no right to seek a hearing on settled issues. SDCL 62-7-12 allows a

hearing only when the parties fail to reach agreement:

          Ifthe employer and injured employee ... fail to reach an
          agreement in regard to compensation ... either party may notify
          the Department of Labor and Regulation and request a
              · .... 10
          heanng
        Likewise, unless the agreement and order specifically reserve the

Department's jurisdiction over specific matters, settlement eliminates the

Department's jurisdiction to conduct a hearing. I I Once further proceedings

become impossible, exhaustion is complete, because the U.S. Supreme Court and

the Eighth Circuit both hold that the exhaustion doctrine doesn't require pursuit of

remedies that an administrative agency has no authority to provide. 12




10   SDCL 62-7-12.

11 See Rapid City Professional Hockey, LLC v. Joseph Grimaldi, HF No. 157,2011/12, SD
Wrk. Compo LEXIS 8 (SD Dept. Labor July 10,2012)(" ... the Department's review of this
matter is only authorized if the parties fail to reach agreement as to the compensability of an
alleged injUlY. "); Larsen V. Sioux Falls School Dist., 509 N.W.2d 703, 706 (SD
1993).(sett1ed law establishes that work comp awards, whether by agreement of the parties
or following adjudication, are res judicata as to all matters considered when the department
has reserved continuing jurisdiction over one or more questions.)

12Bartlett V. United States Dept ofAg., 716 F.3d 464, 472-73 (8 th Cir. 20 13)("The Supreme
Court has identified specific circumstances that render an administrative remedy futile. For
example ... 'an agency may be competent to adjudicate the issues presented, but sti111ack
authority to grant the type ofre1iefrequest.'" citing McCarthy V. Madigan, 503 U.S. 140,
147-48, 112 S.Ct. 1081 (1992).


                                               5
Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 6 of 17 PageID #: 2334




           Zurich cites decisions from other jurisdictions for the proposition that

settlement agreements do not satisfY exhaustion requirements. 13 Those cases are

easily distinguishable. They involve entirely different statutory and regulatory

frameworks that do not give settlement agreements the same finality and

enforceability the South Dakota worker's compensation scheme does here.

           For instance, Zurich cites Batchelor v. Rose Tree Media School Dist. which

deals with the "Individuals with Disabilities Education Act" (IDEA).14 Under the

IDEA, district courts lack subject matter jurisdiction unless IDEA procedures are

first completed. 15 In Batchelor, plaintiffs intentionally failed to initiate those

procedures, let alone complete them. 16

           Likewise, Smith v. Rockwood R-VI Sch. Dist., and SA.S ex rei. WS v.

Hibbing Public Schools, also involve claims falling under IDEA, and the lack of

subject matter jurisdiction that occurs when its procedures aren't followed. I?




13   Doc. 126, P. 5.

14   Batchelor v. Rose Tree Media School Dist., 759 F.3d 266 (3 rd Cir. 2014).

IS   ld. at 268.

16   ld.

17Smith v. Rockwood R-Vl Sch. Dist., (No. 4:16-CV -1226,2017 U.S. Dist. LEXIS 66462, at *13,
2017 WL 1633065 (E.D. Mo. May 2, 2017)) and .SA.S ex rei. WS v. Hibbing Public Schools,
(umeported, 2005 WL 1593011, * 1 (D.Minn. 2005).

                                                6
Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 7 of 17 PageID #: 2335




         Fair v. Us. Postal Service involved an EEOC complaint, which plaintiff

settled before obtaining a right-to-sue letter. Plaintiff later filed an action in federal

court, and among other things argued breach of the settlement agreement, but the

court found plaintiff s complaint "completely devoid of any allegations" that the

Postal Service breached the agreement, so it dismissed that claim without

prejudice. 18

         These decisions give no guidance here, where the statutory framework and

caselaw recognize administratively approved settlement agreements as having the

same force and effect as a final decision of the Department of Labor.


         II. The Magistrate Judge correctly concluded the allegations in the
             complaint -- combined with the terms of the settlement agreement --
             preclude judgment on the pleadings

         Zurich says the Magistrate's R & R is inconsistent with the law because it

recommends denial of Zurich's motion -- without concluding that the settlement

agreement establishes plaintiffs eligibility as a matter a/law. Zurich says unless

the Court rules that plaintiffs eligibility for benefits is established as a matter of

law, plaintiff hasn't exhausted. 19

         Zurich's argument fails to recognize that the magistrate was addressing only

the narrow question raised by Zurich's motion here - whether to dismiss on the

18   Fair v. Us. Postal Service, (umeported decision, 2013 WL 3443012, *3 (D.N.C. 2013».

19   Doc. 126, p. 2.

                                             7
Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 8 of 17 PageID #: 2336




pleadings. "Judgment on the pleadings is appropriate when there are no material

facts to resolve and the moving party is entitled to judgment as a matter of law.,,20

"The facts pleaded by the non-moving party must be accepted as true and all

reasonable inferences from the pleadings should be taken in favor of the non-

moving party.,,21 The court may consider the pleadings themselves, materials

embraced by the pleadings, exhibits attached to the pleadings, and matters of

public record?2


          These standards don't require rulings on the merits -- nor do they require

rulings on differing interpretations of a contract. 23 The magistrate looked at the

settlement stipulation language Zurich pointed to and correctly observed that

reasonable inferences exist that support plaintiff's position, and it is unclear

whether Zurich's interpretation of that language is the only reasonable

interpretation. 24 Further, the law is clear that ambiguities in a contract preclude


 Mills v. City a/Grand Forks, 614 F.3d 495,497-98 (8th Cir.2010) (citing Faibisch v.
20
Univ. o/Minn., 304 F.3d 797,803 (8th Cir.2002».

21   Id

22 Westcott, 901 F.2d 1486, 1488 (citing Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079
(8th Cir.1999».

23 Pearlstone v. Costco Wholesale Corp~, No. 4:18CV630 RLW, 2019 WL 764708, at *6 (E.D.
Mo. Feb. 21, 2019) (interpretation of disputed contract provisions beyond the scope of a motion
to dismiss under Ru1e 12(b)(6». Covanta Hennepin Energy Res. Co., LLC v. Cty. a/Hennepin,
No. 16-3086(DSDIHB), 2016 WL 7155737, at *3 (D. Minn. Dec. 7, 2016) (disputed contract
interpretations make dismissal under Rule 12(b)(6) inappropriate).

24 Doc. 120, p. 10-12.
                                               8
Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 9 of 17 PageID #: 2337




judgment on the pleadings. 25 That doesn't mean the magistrate reached the

question of whether the language relied on by Zurich actually controls the outcome

here - or that the contract is ambiguous -- it merely means that the language Zurich

points to falls short of showing Zurich is entitled to judgment as a matter of law.

That is all the magistrate was required to decide based on Zurich's motion.

         Similarly, Zurich objects to the Magistrate viewing the papers "in a light

most favorable" to plaintiff. It says this "obliquely" applies the doctrine of contra

proferentem to the written agreement. That's incorrect. The Magistrate is merely

applying the standard applicable to motions to dismiss on the pleadings.

         More importantly, the Magistrate also rejected Zurich's claims that the

complaint, combined with the settlement agreement, unambiguously show that

plaintiff failed to establish benefit eligibility in the administrative proceedings. The

magistrate says: "it is clear that in a light most favorable to Leichtnam that both

parties contemplated entitlement to benefits, regardless of if the parties agreed on

the exact amount of benefits owed.,,26 That conclusion is well supported.




25Denton Canst. Co. v. Missouri Portland Cement Co., 659 F.2d 873, 874-875 (8 th Cir.
1981).

26   Doc. 120, p. 11.


                                            9
Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 10 of 17 PageID #: 2338




         For instance, the introductory recitals of the settlement agreement begin by

saymg:

         2.   On or about August 26,2007, claimant sustained injuries to his
              back, neck and head arising out of and in the course of his
              employment with employer.

         3. As a result ofthe work-related injuries set forth in paragraph 2,
            insurer has paid medical expenses on behalf of claimant
            pursuant to 62-1-1.. .. 27

        After the recitals, the agreement continues on with the following stipulations

concerning liability for plaintiffs medical expenses:

         6. Based on the foregoing, claimant and employer and insurer
            stipulate as follows:

                 a. As a result of the injury of August 26, 2007, employer
                    and insurer have paid employee's medical expenses,
                    temporary disability benefits, and permanent partial
                    disability benefits.

                           *                    *                   *
                 c. Employer and insurer shall remain liable jar, and process
                    and pay, all compensable medical expenses pertaining to
                    claimant's work-related injuries as set forth in Paragraph
                    2 above in conformance with the provision of South
                    Dakota's worker's compensation law, including, but not
                    limited to SDCL 62_4_1. 28



27   Doc. 55-1, pp. 2-4.

28 Doc. 55-1, pA, ~6(c); SDCL 62-4-1 states: Medical and hospital expense. The employer
shall provide necessary fn'st aid, medical, surgical, and hospital services, and other suitable
and proper care ... during the disability or treatment of an employee within the provision of
this title.

                                               10
Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 11 of 17 PageID #: 2339




                 d. There are various outstanding medical expenses including
                    a prescription for an orthotic, an inversion table and
                    medications prescribed by Dr. Lawlor as well as physical
                    therapy expenses. Claimant specifically reserves his right to
                    seek payment for these expenses from EmployerlInsurer.

         The stipulations in paragraph 2 -- that claimant sustained injuries "arising

out of and in the course of his employment" - establish work-relatedness?9

         The stipulations in paragraph 3 -- "as a result of the work-related injuries set

forth in paragraph 2, insurer has paid medical expenses ... pursuant to 61-1-1," --

reinforce eligibility for payment of these expenses under the worker's

compensation statutes.

         But most importantly, Zurich admits liability for these expenses in

subparagraph (c) -- saying "insurer shall remain liable for and process and pay, all

compensable medical expenses pertaining to claimant's work-related injuries as set

forth in Paragraph 2 above."

      In attempting to disavow its stipulations above, Zurich now points to
paragraph 5 ofthe introductory recital, which precedes the actual stipulations:

                Disputes exist between Employee and Employee and Insurer as to the
                extent of the compensability of employee's head, neck and back
                injuries and the amount of his entitlement to additional disability
                benefits and/or retraining benefits, if any, due as a result of his work-
                related injuries. After undertaking discovery, the parties have agreed to
                settle and resolve the claims in conformance with the terms hereinafter
                set forth?O




29   Doc. 55-1, p. 2, ~2.

30   Doc. 55-1, p. 2, ~5.
                                                  11
Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 12 of 17 PageID #: 2340




          These recitals in the preamble of the agreement loosely describe the events

leading up to the settlement stipulations. But the actual stipulations say that Zurich

"shall remain liable for, and process and pay, medical expenses related to the



          Courts must "give effect to the language of the entire contract and particular

words and phrases are not interpreted in isolation.,,32 Zurich asks the Court to

interpret the entire agreement based on one sentence in the preliminary recitals,

while ignoring Zurich's admission of liability in the body ofthe agreement. The

"disputes exist" language in the preamble doesn't trump the actual stipulations.

          Zurich argues that "public policy has long favored the resolution of disputes

through settlement rather than through litigation, and statements made during

settlement discussions are generally inadmissible to prove liability.,,33 But the

formal settlement stipulations here are not mere discussions about settlement.

They are formal statements signed by Zurich's representative admitting that

plaintiff suffered a work-related injury, and Zurich "shall remain liable for"




31   Doc. 55-1, p. 3 '116(c).

 Lillibridge v. Meade School Dist. #46-1,2008 S.D.17, 746 N.W.2d 428, 432 (S.D. 2008).
32
Kemelbumer, LLC v. MitchHmi Mfg., 2009 SD 33, 765 NW 2d 740,742.
33Doc 126, p. 7. citing Fed. R. Evid. 408(a)(2), 408(b) advisOlY committee's note. Lamar
Advertising a/South Dakota, Inc., v. Kay, 2010 WL 758786 (D.S.D. 2010).


                                             12
Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 13 of 17 PageID #: 2341




medical expenses. 34 Thus, Zurich's focus on the "disputes exist" language in the

recitals, the "last antecedent rule", or the placement of commas, makes no

difference to the issue here - which is whether the settlement stipulations

established plaintiffs entitlement to medical expenses.

         Zurich also complains that by considering the allegations of the complaint

alongside the settlement agreement, the magistrate improperly considered extrinsic

evidence to interpret the agreement. 35 Once again, Zurich ignores the fact that it

asks the Court to dismiss on the pleadings. It ca=ot complain when the Court

considers the allegations in plaintiffs complaint. Moreover, the R & R clearly

discusses the settlement agreement terms on their own, and finds that language less

than clear enough to grant dismissal of the allegations in plaintiffs complaint.

        Zurich argues that the agreement simply reflects a reasoned choice to save

money by settling versus litigation. That may be true with respect to issues such as

retraining benefits, or the extent of disability payments, but not medical expenses -

- which is why the agreement says Zurich "shall remain liable" for them.

         Zurich says plaintiffs bad faith claim "requires him to establish entitlement

to benefits from 2009 (when they were terminated) to 2012 (when they were




34   Doc. 55-1-~"if5-6.

35   Doc. 126, p. 8-9.


                                            13
Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 14 of 17 PageID #: 2342




reinstated prior to the 2013 settlement agreement).,,36 This statement -- that

medical benefits were reinstated prior to the 2013 settlement agreement -- directly

undermines Zurich's entire thesis here. Zurich is arguing that plaintiffs

entitlement to medical expenses remains in question even after the settlement in

2013, but now admits it reinstated plaintiffs medical benefits even before the

settlement in 2013. Now consider the settlement agreement language saying

Zurich "shall remain liable" for plaintiffs medical expenses. These facts directly

contradict Zurich's arguments that it is entitled to judgment on the pleadings.

            Zurich next argues that the agreement releases all ofplaintiffs claims to

medical expenses for the period of2009-2012. Once again, Zurich points to one

sentence of the agreement, to the exclusion of other language carving out

exceptions to that same sentence. The agreement first notes "there are various

outstanding medical expenses," and gives several examples. 37 Then it says

"claimant specifically reserves his right to seek payment for these expenses from

employerlinsurer.,,38 Following that, the agreement continues by providing that

"with the exception offuture medical expenses as outlined in paragraph 6(c) and

the outstanding medical expenses outlined in paragraph 6(d), claimant hereby


36 Doc. 126, p. 11.

37 Doc. 55-1,p. 3, ~6(d).
38   I d.

                                               14
Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 15 of 17 PageID #: 2343




fully and forever releases ... any and all claims he may now have or hereafter may

have .... 39 In other words, plaintiff did not release his claim to the medical benefits

at issue here.

        Zurich also artificially narrows plaintiffs bad faith claim to 2009-2012. In

reality, Zurich terminated payment for plaintiffs medical care in 2009 and told

him he was entitled to no further care -- permanently. That forced plaintiff to hire

a lawyer and resist, or else lose the right to medical expenses for the rest of his life.

The period of2009-2012 was only a fraction ofthe coverage at stake. This bad

faith case involves Zurich's attempted denial oflifetime benefits, not just 2009-

2012.

        III. Zurich waived the defense of release and res jUdicata

      Finally, Zurich says the magistrate erred in finding that Zurich waived the

defenses of release and res judicata. The magistrate held that Rule 8(c) clearly

states "[i]n responding to a pleading a party must affirmatively state any avoidance

or affirmative defense, including: ... release; res judicata .... ,,40 "Pleading the




39Id. at ~7.

40 Doc. 120, p. 12, citing Krull v. Jones, 46 F.Supp.2d 997, 1002 (D.S.D. 1999)(quoting Us.
v. Metropolitan St. Louis Sewer Dist. (MSD), 952 F.2d 1040,1043 (8 th Cir. 1992)("res
judicata is not a jurisdictional issue; rather, it is an affilmative defense that may be waived
by the party allowed to assert it.");(United States v. Ringling, No. 17-CV-4006 (KES), 2017
WL 3738477, at *1(D.S.D. Aug. 30, 20 17)(referring to release as an affilmative defense).


                                              15
Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 16 of 17 PageID #: 2344




affirmative defenses of release and res judicata are not optional as Zurich would

purport, they are mandatory.,,41

          Rather than addressing these mandatory requirements, Zurich devotes the

final six pages of its brief to arguing that the Magistrate should have granted it's

motion to amend it answer three years after the deadline expired. 42 In other words,

the last six pages of its brief here merely duplicate the arguments made in Doc.

125. Plaintiff has already replied separately to Doc. 125, and will not repeat his

response here.

          Moving back to the subject at hand, the magistrate properly refused to

consider affirmative defenses that hadn't been properly pled.

                                     CONCLUSION

           Plaintiff has presented more than enough factual allegations to survive a

motion to dismiss on the pleadings. Zurich is not entitled to judgment as a matter

oflaw.


Dated this 15 th day of October, 2019.                  /s/ Mike Abourezk
                                                        Abourezk Law Firm
                                                        PO Box 9460
                                                        Rapid City, SD 57709
                                                        T: (605) 342-0097
                                                        mike@abourezk.com



41   I d. at 13.

42   Doc. 120, p. 13.
                                             16
Case 5:15-cv-05012-JLV Document 131 Filed 10/15/19 Page 17 of 17 PageID #: 2345




                       CERTIFICATE OF SERVICE
   I hereby certify that, on October 15,2019, I caused the above pleading to be
electronically filed with the Clerk of the Court through the CMlECF system with
an electronic copy to be sent to all counsel of record.




Dated this 15 th day of October, 2019.        /s/ Mike Abourezk
                                              Abourezk Law Finn
                                              POBox 9460
                                              Rapid City, SD 57702
                                              T: (605) 342-0097
                                              mike@abourezk.com




                                         17
